Citation Nr: 1444803	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to revoke the forfeiture of the appellant's right to VA benefits.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to October 1943.  The Veteran died in January 1998, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant has submitted argument and evidence to the Board that has not been considered in an adjudicatory action by the RO.  However, as the evidence and argument is duplicative of evidence previously of record or not pertinent, the Board need not remand the case to allow initial RO adjudication of this evidence.


FINDINGS OF FACT

1.  In a February 1999 decision, the Veterans Benefits Administration (VBA) found that the appellant had forfeited her right to VA benefits because she had deliberately presented false or fraudulent statements to VA for the purpose of establishing entitlement to reimbursement for medical expenses.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision.

2.  The appellant subsequently requested, on numerous occasions, to reopen this previously denied claim, and her most recent prior claim to reopen was denied by an April 2007 decision.  As the appellant did not appeal this decision or submit relevant evidence within one year of the issuance of the decision, the April 2007 rating decision is final.

3.  The evidence submitted since the April 2007 rating decision is duplicative or cumulative of evidence already considered, or is not relevant to the request for revocation of forfeiture.

CONCLUSION OF LAW

New and material evidence has not been received, and the appellant's claim for revocation of her forfeiture of her right to VA benefits is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to VA's duty to notify, letters issued in March 2011 satisfied the duty to notify provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter notified the appellant of the regulations establishing that fraudulent acts constitute a claimant's forfeiture of future VA benefits, the reason her previous claims to reopen were denied, and the evidence necessary to reopen her claim, namely evidence establishing that she did not intend to defraud VA when submitting a medical reimbursement claim in 1995.  This notice was provided prior to the issuance of the June 2011 decision denying her claim to reopen.  

With regard to VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  Moreover, the appellant has not identified any evidence, not of record, relevant to her claim. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Factual Background

The Veteran served on active duty from October 1942 to October 1943, and in November 1974, he married the appellant.  In 1992, the Veteran was determined to lack competency to manage his financial affairs, and the appellant was appointed as his fiduciary.  

In October 1995 and May 1996, the appellant submitted requests for reimbursement for medical expenses paid for the Veteran's care, which totaled 57,000 and 98,000 Philippine pesos, respectively.  Due to the discrepancy between the Veteran and the appellant's known income and the report of the expenses paid, and a determination that the physician that reportedly treated the appellant had submitted other fraudulent expense reports to VA, VA requested confirmation of the veracity of these claims from the appellant and launched related field investigations in April 1996 and October 1997.  

In an April 1997 submitted statement, the appellant confirmed that she had indeed paid medical expenses totaling more than 57,000 Philippine pesos (as reflected in her October 1995 medical reimbursement claim) and that no one had assisted her in filing this claim.  However, during the field investigations, the appellant reported that while she had submitted the October 1995 claim for reimbursement of medical expenses totaling 57,000 Philippine pesos, she had paid no more than 36,000 Philippine pesos for these medical expenses.  She further admitted that someone aided her in filing the reimbursement claim and that in turn for this individual's help, she had agreed to pay a percentage of the VA funds.  She denied submitting the second reimbursement claim in May 1996, reporting that the claim was submitted on her behalf by the individual who had agreed to help her obtain VA benefits, and that this person submitted the claim without her knowledge after the appellant had signed some blank forms.

The Veteran died in January 1998, and the appellant filed a claim seeking Dependency and Indemnity Compensation (DIC) that same month.  In June1998, the RO proposed submitting the appellant's claim to VBA for a determination that she had forfeited her right to VA benefits, and as the appellant submitted no response, in September 1998, the RO finalized the decision to submit the claim to VBA for consideration of forfeiture.  In a decision issued in February 1999, VBA determined that as a result of her submission of false and fraudulent statements to VA, the appellant had forfeited all rights to entitlement to VA benefits.

The appellant did not file a notice of disagreement within one year of the issuance of this February 1999 decision, and she did not submit new and material evidence within one year of the issuance of this decision.  Rather, the appellant submitted a claim seeking VA death benefits in November 1999, and in December 1999, the RO reiterated that the appellant's fraudulent acts had created a lifetime forfeiture of any entitlement to VA benefits.  Thereafter, the appellant submitted multiple claims to reopen her claim of entitlement to benefits, seeking to submit a basis for revocation of her forfeiture.  Prior to adjudicating the instant claim to reopen, the RO last denied the appellant's claim to reopen in April 2007.  When seeking to reopen her claim, the appellant asserted that she did not knowingly submit fraudulent claims, as the claims were submitted by the individual who agreed to help her procure VA benefits, and that this individual submitted the medical expense reimbursement claims without her knowledge.

Applicable Laws and Regulations

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a) (West 2002) [formerly 38 U.S.C.A. § 3503(a) (1975)].  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the United States Court of Appeals for Veterans Claims (Court) noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.

An unappealed decision becomes final by operation of law.  Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 

Analysis

The appellant asserts that she has submitted new and material evidence sufficient to reopen her claim and establish a basis for revocation of her forfeiture of entitlement to VA benefits. 

As set forth above VBA determined that the Veteran had forfeited her rights to VA benefits in an unappealed December 1999 decision, and the RO last denied the Veteran's claim to reopen this final decision in an unappealed April 2007 decision.  As no material evidence was submitted within one year of the issuance of the April 2007 decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Thus, new and material evidence is required to reopen the claim.  However, while the appellant has submitted some new evidence, meaning evidence not previously of record, the newly submitted evidence is not material, as it fails to relate to the reason forfeiture was determined.  

The evidence previously of record established that the appellant had knowingly submitted fraudulent statements to VA in order to obtain VA benefits to which she was not legally entitled.  Specifically, the appellant, acting as the Veteran's fiduciary, had submitted a form in October 1995 requesting reimbursement for medical expenses paid for the Veteran's care, which she claimed totaled in excess of 57,000 Philippine pesos.  Moreover, in April 1997, the appellant confirmed that she had indeed paid this sum for the Veteran's care, as reflected in her submitted reimbursement claim.  However, during field investigations conducted by VA, the appellant admitted that she had paid no more than 36,000 Philippine pesos (a maximum of 3,000 per month for 12 months) for the Veteran's medical care during the period in which she claimed to have incurred more than 57,000 Philippine pesos in medical expenses.  Based on this evidence, VBA determined that the appellant had submit ted a fraudulent claim and therefore forfeited any entitlement to future VA benefits.  

Since the forfeiture determination, the appellant has sought, on multiple occasions, to reopen her claim, and she has asserted that the fraudulent claims were submitted by another, without her or the Veteran's knowledge.  The appellant has further asserted that she is in need of VA benefits, given her poor health, advanced age, and impoverished living conditions.

The evidence associated with the claims file since the last final disallowance in April 2007 includes the appellant's statements, a joint affidavit of friends/family members of the appellant and the Veteran, and documents from a Filipino court, police department, and welfare department.

In her submitted statements, the appellant continues to assert that she did not submit any fraudulent medical reimbursement claims, as those claims were submitted without her knowledge by an individual who agreed to help her obtain VA benefits.  She also continues to assert that she is in desperate need to VA benefits, given her many medical maladies and poor living conditions.  In their joint affidavit, two women (family members or friends of the appellant and the Veteran) make the same assertion as the appellant, that an individual filed claims on the appellant's behalf without the appellant's knowledge and that they have had no dealings with and have been unable to locate this individual since that time.  Documents from a Filipino court, police department, and welfare department state that the appellant has no criminal history and that she is impoverished.  

The statements from the appellant and the two women who are the appellant's friends or family members are cumulative, as they continue to reflect assertions previously considered by the RO, namely that the appellant did not knowingly submit fraudulent claims, as they were submitted by another without her knowledge.  Presumably, the RO found these assertions unpersuasive, as previous, contemporaneous evidence of record contradicts this assertion.  The appellant's reports of her poor health and living conditions were also previously of record.
As this evidence is either not new or cumulative, it cannot serve to reopen the claim.

While the documents from the Filipino court, police department, and welfare department are new, they are immaterial to the claim, as the appellant's lack of criminal history and regrettable impoverished living conditions do not bear on the issue at hand, namely whether the appellant submitted a fraudulent claim for VA benefits in 1995.  As this submitted evidence is new, but not material, and fails to trigger any further duty to assist, the evidence cannot serve as a basis for reopening the claim.

Accordingly, the Board finds that the evidence received since the issuance of the April 2007 decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the appellant's claim.  38 U.S.C.A. § 5108.  Because the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been presented, the claim to revoke the forfeiture of the appellant's right to VA benefits is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


